DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 Response to Amendment
Claims 1-5, 7-10 and 12 are pending. Claims 1, 7 and 8 are currently amended. 
Claims 6, and 11 are canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7,9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisniewski (US 20160257451) in view of Ostberg (US 4583651), Bisio (US 20090223963), Tamarindo (US 20120211460), and Fussel (DE 4208316).
Regarding claim 1, Wisniewski discloses, A toy cap (28) for a container for beverages for children, such as juices, fruit purees, yogurts, and soft drinks (Para 4 3), the toy cap comprising: a closure body (Fig.1) comprising a tubular closure wall (50)  and a base (56), wherein said closure wall extends along a main axis between a lower end (See annotated figure below) , where a mouth opening is provided for engagement with a spout (24) of the container (para 73), and an upper end, closed by said base (56); a rotation structure (62) projecting axially with respect to the base(Fig.1,56) , ending with a support to stand the toy cap up (Fig.1, 8, the closure has 4 wings ( rotation structure 62) coming out and converging towards a single point, which will act as support in order to allow the toy cap to stand up) .
With regards to the preamble reciting “toy cap”, although Wisniewski does not explicitly discloses that the cap can be used as a toy, the prior art of Ostberg discloses a cap that can also be used as a toy. The use of a cap as a toy is well known in the art as disclosed by Ostberg.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the cap of Wisniewski as a toy for the purpose of entertainment as disclosed by Ostberg. 
However, Wisniewski does not explicitly disclose an annular outer wall extending around the main axis, said annular outer wall being continuous or composed of separate sections, and spaced radially externally from the closure wall so as to form a compartment inside the toy cap, open at the top and bottom, integral with said closure wall, said annular outer wall extending axially from a lower edge to an upper edge, the upper edge being about the height of the base of the closure body.
	Bisio is in the field of endeavor and discloses a cap wherein an annular outer wall (2) extending around the main axis (Fig.3; Z axis), said annular outer wall being continuous (Fig.2) or composed of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wisniewski-Bisio to incorporate an annular outer wall extending around the main axis, said annular outer wall being continuous or composed of separate sections, and spaced radially externally from the closure wall so as to form a compartment inside the toy cap, open at the top and bottom, integral with said closure wall, and said annular outer wall extending axially from a lower edge to an upper edge, the upper edge being about the height of the base of the closure body as taught by Bisio for the purpose of creating safety passages (para 33,34).
However, Wisniewski-Bisio does not explicitly discloses, the upper edge encircled by an outer edge with a polygonal shape.
Tamarindo is in the field of endeavor and discloses an upper edge encircled by an outer edge with a polygonal shape (See annotated fig. below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wisniewski-Bisio to incorporate an upper edge encircled by an outer edge with a polygonal shape as taught by Tamarindo for the purpose of improving gripablility of the toy cap. 

    PNG
    media_image1.png
    418
    437
    media_image1.png
    Greyscale

However, Wisniewski-Bisio-Tamarindo does not explicitly discloses the radial distance is equal to or greater than the vertical distance.
Fuessel is relevant to this issue discloses a spinning top wherein the radius distance is equal to or greater than the vertical distance (See annotated figure below where it is clearly shown that Line A which represents the radius is equal or greater than line B the vertical distance. This allows the spinning top to perform a clear and perfect gyroscopic movement (Para 10). 

    PNG
    media_image2.png
    266
    359
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wisniewski-Bisio-Tamarindo to incorporate radius distance is equal to or greater than the vertical distance in order to perform free gyratory movement as taught by Fuessel.



Regarding claim 2, Wisniewski-Bisio-Tamarindo-Fuessel discloses all the elements of claim 1.  Additionally, Wisniewski discloses the rotation structure (62)  is tapered, suitable to stand the toy cap up in an unstable manner (Fig.1, 8, the closure has 4 wings ( rotation structure 62) coming out which will act as support in order to allow the toy cap to stand up).

Regarding claim 3, Wisniewski-Bisio-Tamarindo-Fuessel discloses all the elements of claim 1.  Additionally, Wisniewski discloses rotation structure (62) is symmetrically formed around the main axis (Fig.1)

Regarding claim 4, Wisniewski-Bisio-Tamarindo-Fuessel discloses all the elements of claim 1.  Additionally, Wisniewski discloses rotation structure (62) is pointed (Fig.1, 3).



    PNG
    media_image3.png
    374
    585
    media_image3.png
    Greyscale


	Regarding claim 7, Wisniewski-Bisio-Tamarindo-Fuessel discloses all the elements of claim 1.However, Wisniewski-Bisio-Tamarindo-Fuessel does not explicitly discloses graphic symbols arranged on an outer face of the outer wall circumferentially spaced to determine points of a game.
Ostberg is in the field of endeavor and discloses a toy cap (2) wherein graphic symbols (66) arranged on an outer face of the outer wall (Fig.9-13) circumferentially spaced to determine points of a game (Col 4, Line 57-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wisniewski-Bisio-Tamarindo-Fuessel to incorporate graphic 

	Regarding claim 9, Wisniewski-Bisio-Tamarindo-Fuessel discloses all the elements of claim 1.  Additionally, Wisniewski a plurality of lugs (Fig.1; multiple lugs 64 protruding radially from the sidewall), each lug protruding radially from the wall closure and being substantially contained on an imaginary plane that contains the central axis (Fig.1, 8).

Regarding claim 10, Wisniewski-Fuessel discloses all the elements of claim 1. However, Wisniewski-Bisio-Tamarindo-Fuessel does not explicitly disclose a guarantee seal suitable to be torn off at least in one portion by unscrewing the toy cap from the container.
Bisio discloses a cap wherein a guarantee seal suitable to be torn off (Fig.7) at least in one portion by unscrewing the toy cap from the container (Para 5, 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wisniewski-Bisio-Tamarindo-Fuessel to incorporate a guarantee seal suitable to be torn off at least in one portion by unscrewing the toy cap from the container as taught by Bisio in order to prove the occurrence of opening (Para 24). 

Regarding claim 12, Wisniewski-Bisio-Tamarindo-Fuessel discloses all the elements of claim 1.Additionally, Wisniewski discloses that the closure (20) is attachable to flexible pouch (Para 44) with a spout (30).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisniewski-Ostberg- Bisio-Tamarindo-Fuessel as applied to claim 1 in view of  Piramoon (US 9987634 ) and Dailey (US 2332507).
Regarding claim 8, Wisniewski-Bisio-Tamarindo-Fuessel discloses all the elements of claim 6.However, Wisniewski-Bisio-Tamarindo-Fuessel does not disclose at least one tab protruding radially externally from the outer wall, contained on an imaginary plane orthogonal to the central axis.
Piramoon is in the field of endeavor and discloses at least one tab (16) protruding radially externally from the outer wall, contained on an imaginary plane orthogonal to the central axis. (Col.2, line 60-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wisniewski-Bisio-Tamarindo-Fuessel to incorporate at least one tab protruding radially externally from the outer wall, contained on an imaginary plane orthogonal to the central axis as taught by Piramoon because this allows the user to grab the cap and rotate in order to open the container (Col.2, line 60-67). 
However, Wisniewski-Bisio-Tamarindo-Fuessel-Piramoon does not disclose graphic symbols for identifying points of a game, a primary graphic symbol being arranged on the lower face of each tab.
Dailey is in the field of endeavor and discloses a top wherein graphic symbol are printed on the lower surface of an annular structure (Fig.10). This allows the top to be utilized in games of chance. (Col.2, 34, 35)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wisniewski-Bisio-Tamarindo-Fuessel-Piramoon to incorporate graphic symbol are printed on the lower surface as taught by Dailey for the purpose of playing games. 

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
With regards to the argument related to “block access to tab 62 of Wisniewski” on page 6 of applicant’s argument, The examiner respectfully disagrees. As addressed in the advisory action (12/10/2021), Bisio discloses an outer wall (2) and fig. 2 shows that the annular wall allows access to the tab 20 which can be engaged by users hand/finger if desired. Therefore, it is concluded that the principle of operation of the prior art would not be hindered when the teaching of Bisio is incorporated. 
Furthermore, Applicants arguments such as “this would cause the toy cap to roll away from the user, causing distress to the user having to chase after the top with a reduced awareness of the surrounding environment.” are not persuasive as these are made up scenarios of “what if”. The combination of prior art in this office action discloses all the features of the instant application and therefore, is expected to perform the same. No specific features have been claimed or argued which overcome the combination of prior art of the current office action.
In response to applicant's argument that Fussel is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the prior art of Fussel discloses a solution which the applicant utilizes in the invention. Therefore, the prior art of Fussel is considered reasonably pertinent to the particular problem with which the applicant was concerned. While Fussel discloses a toy, Ostberg discloses a cap that is also a toy as previously cited in Final office action. The use of cap as a toy is disclosed by Ostberg. Therefore, it would have been obvious to one of ordinary skill to use the cap of Wisniewski as a toy as well. With regards to the argument " The office makes a conclusory assertion without reasonable technical argument to support its position. [...] the benefit of combining the referecene would not have been .
Furthermore, In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SANJIDUL ISLAM/Examiner, Art Unit 3736                      



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736